Title: Philadelphia Post Office Record Book, 1757–1764
From: Dunlap, William
To: 


[March 30, 1757]
When Franklin was preparing to leave for England his son William, who was going with him, resigned the Philadelphia postmastership, which he had held since June 1753 (see above, IV, 513). In his place Franklin appointed his wife’s nephew-in-law William Dunlap (see above, V, 199 n, and below, p. 168), who had been a printer in Lancaster. Among the Franklin Papers is a paper-covered book of 174 pages (88 of them blank) which contains Dunlap’s record of letters received in that Post Office from March 30, 1757, to Oct. 5, 1764. It is set up in the form prescribed for Book C in the instructions Franklin and Hunter prepared in 1753 for the local postmasters (see above, V, 172–4).
Dunlap fell far behind in settling his accounts and was removed from office in 1764, but, in spite of his financial unreliability, he kept this record of incoming mail faithfully and, it would seem, accurately. The detailed entries are not of sufficient general interest to justify printing the contents of the book in full, but an analysis of the records does provide a view of the postal system, with Philadelphia as a focal point, during these years after Franklin and Hunter had assumed the deputy postmaster generalship and had introduced reforms and improvements in the service.

Dunlap’s records show that by 1757 a weekly post rider was setting out from Boston, usually on a Monday, carrying mail from that town and usually from others as far north as Portsmouth, N. H. Letters for Philadelphia normally arrived on a Wednesday, nine days after leaving Boston, together with other mail picked up at post offices in southern New England, New York, and New Jersey. Beginning in June this service was expanded to twice a week through the season of good weather, though the nine days usually required for delivery from Boston remained the same. On very rare occasions the trip took only eight days, but much more often, especially in the winter and early spring, it took as much as twelve to seventeen days. In such cases the schedule of later trips might be badly disrupted.
Before the establishment of the second weekly trip from New England through to Philadelphia and thereafter during the winter months when it was not running, a separate weekly service normally left New York on Thursday and arrived in Philadelphia on the following Saturday. The trip rarely took more than two days. Thus correspondents in these two cities and in New Jersey towns along the route could count on semi-weekly service throughout the year.
By contrast the service from the south to Philadelphia was highly erratic. Theoretically, mail left Williamsburg every two weeks, except in winter, and took ten days to reach Philadelphia; this was cut to nine days by 1762. By the time the mail arrived it might also include letters from Fredericksburg, Dumfries, Alexandria, and Annapolis. In the winter the service operated only once a month at best and took much longer, if indeed any mail came through from further south than Alexandria.
Comparison of this volume with Franklin’s record book of 1748–52, when he was postmaster of Philadelphia (see above, II, 182–3), shows little change in the southern mail service but a distinct improvement in that from the north. Before Franklin and Hunter took charge of the entire system the northern post was on a weekly schedule during the favorable season of the year and a biweekly schedule during the winter. Now mail came in regularly from New York twice a week and from New England once, throughout the year, and beginning in 1762 the New England service during the best months was put on the same much improved basis as that from New York. Except when weather conditions intervened (or possibly illness of a post rider), these schedules were maintained with substantial regularity. While the methods of recording the quantity of mail differed enough between the two periods to make exact comparison difficult if not impossible, it is also clear that the amount of mail coming to Philadelphia had considerably increased with the growth in population and the increased frequency of the service.
